


FIRST AMENDMENT TO FORBEARANCE AGREEMENT


THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”), dated as of
April 25, 2013, is by and between SOY ENERGY, LLC, an Iowa limited liability
company (“Borrower”), and OSM-REO FF, LLC, a Minnesota limited liability company
(“Lender”). The Borrower and the Lender are sometimes hereinafter referred to as
the “Parties.”


RECITALS


WHEREAS, the Borrower and the Lender have entered into that certain Forbearance
Agreement dated as of February 15, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Forbearance Agreement”), pursuant to
which, among other things, the Lender has agreed to forbear from the exercise of
its rights and remedies under the applicable Loan Documents with respect to, or
as a result of, the occurrence and continuance of the Specified Defaults and the
Prospective Defaults during the Forbearance Period (as such terms are defined in
the Forbearance Agreement);


WHEREAS, under the terms of the Forbearance Agreement, the Forbearance Period
will end on April 30, 2013; and


WHEREAS, the Borrower has requested that the Lender agree to a three (3) month
extension of the Forbearance Period, from April 30, 2013 to July 31, 2013,
subject to the earlier occurrence of a Termination Event (as defined in the
Forbearance Agreement), and the Lender has agreed to the Borrower's request, on
the terms and conditions set forth in this Amendment;


NOW, THEREFORE, the Parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:


Section 1.     Definitions. Capitalized terms used in this Amendment and not
defined herein shall have the meanings ascribed to them in the Forbearance
Agreement or the Loan Agreement.


Section 2.    Acknowledgment of Obligations, Liens.


(a)     Obligations. The Borrower acknowledges and agrees that, as of April 23,
2013, the following Obligations are due and payable by the Borrower under the
Loan Documents:


(i)the Initial Note in the outstanding principal amount of $77,595.00, plus
accrued and unpaid interest at the Default Rate in the amount of $1,758.82, and
any other amounts due and owing in respect thereof under the Loan Documents,
payment of which the Borrower is obligated to make pursuant to the Initial Note
and the Loan Agreement; and


(ii)the Acquisition Note in the outstanding principal amount of $5,528,837.35,
plus accrued and unpaid interest at the Default Rate in the amount of
$278,413.60, late charges in the amount of $22,576.44, and any other amounts due
and owing in respect thereof under the Loan Documents, payment of which the
Borrower is obligated to make pursuant to the Acquisition Note and the Loan
Agreement;


and that the above-described Obligations constitute valid and enforceable
obligations of the Borrower. The Borrower further acknowledges and agrees that
the foregoing amounts are due and owing, without defense, offset or counterclaim
of any kind.


(b)     Liens. The Borrower acknowledges and agrees that the Lender has a valid,
perfected




--------------------------------------------------------------------------------




and enforceable first-priority Lien (without defense, offset or counterclaim of
any kind) in all Collateral, including, without limitation, all Collateral as
defined in the Security Agreement as amended by the Security Agreement
Amendment, and all other real or personal property in which a Lien is granted or
purported to be granted as security for any Obligations, subject only to
Permitted Liens.


Section 3.     Insurance Proceeds. The Borrower (a) acknowledges and agrees that
the Lender has applied the Insurance Proceeds transferred to the Lender in
accordance with the terms of Section 11(a) of the Forbearance Agreement, and (b)
represents and warrants to the Lender that it has applied the Insurance Proceeds
it retained solely towards expenses incurred by it during the Forbearance Period
from time to time for the maintenance and security of the Project, as required
by Section 11(b) of the Forbearance Agreement.


Section 4.    Amendments to Forbearance Agreement.


(a)Forbearance Period. Clause (b) of Section 6 of the Forbearance Agreement is
hereby amended in its entirety to read as follows: “July 31, 2013.”


(b)Termination Events. Section 7 of the Forbearance Agreement is hereby amended
as follows: (i) the “or” at the end of clause (g) is hereby deleted; (ii) the
period at the end of clause (h) is hereby deleted and replaced with “; and”; and
(iii) a new clause (i) is hereby added, immediately following clause (h), to
read as follows:


“(i) Renewable Energy Group, Inc. shall, by written or verbal communication
directed to or received by the Borrower or the Lender, indicate its withdrawal
or intent to withdraw from further discussions regarding a possible transaction
relating to the Borrower's assets or equity interests.”


Section 5.    Representations and Warranties.


(a)    Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lender that:


(i)    no Termination Event has occurred as of the date hereof;


(ii)    it is duly organized, validly existing, and in good standing under the
laws of its state of organization, and it is duly qualified to do business as a
foreign entity and is in good standing in all jurisdictions in which the failure
to do so would have a material adverse effect on it;


(iii)    it has sufficient organizational power and authority to execute,
deliver and perform its obligations under this Amendment and the Forbearance
Agreement, and all such action has been duly and validly authorized by all
necessary organizational proceedings on its part;


(iv)    this Amendment and the Forbearance Agreement have been duly and validly
executed by it and constitute its legal, valid and binding obligations,
enforceable in accordance with their terms; and


(v)    its execution, delivery and performance of this Amendment does not and
will not (A) require any authorization, consent or approval by any governmental
department,




--------------------------------------------------------------------------------




commission, board, bureau, agency or instrumentality, domestic or foreign, (B)
violate its organizational documents or any provision of any law, rule,
regulation or order presently in effect having applicability to party, or (C)
result in a breach of, or constitute a default under, any indenture or agreement
to which it is a party or by which it or its properties may be bound or
affected.


(b)    Representations and Warranties of the Lender. The Lender represents and
warrants to the Borrower that:


(i)it is duly organized, validly existing and in good standing under the laws of
its organizational jurisdiction;


(ii)it has sufficient organizational power and authority to execute, deliver and
perform its obligations under this Amendment and the Forbearance Agreement and
all such action has been duly and validly authorized by all necessary
organizational proceedings on its part; and


(iv) this Amendment and the Forbearance Agreement have been duly and validly
executed by it and constitute its legal, valid and binding obligations,
enforceable in accordance with their terms.


Section 6.     No Waiver. The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
waiver of any Termination Event, Specified Default or Prospective Default under
the Forbearance Agreement, Default or Event of Default under the Loan Agreement
or a waiver of any breach, default or event of default under any other Loan
Document or other document held by the Lender, whether or not known to the
Lender and whether or not existing on the date of this Amendment.


Section 7.     Full Force and Effect; No Other Changes. Except as expressly set
forth herein, the Forbearance Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms. This Amendment and the
Forbearance Agreement shall not be deemed to be a waiver of, or consent to, or a
modification or amendment of, any term or condition of any of the Forbearance
Agreement (except as otherwise provided herein), the Loan Agreement or the other
Loan Documents or, except as provided herein, to prejudice any right or rights
which the Lender may now have or may have in the future under or in connection
with the Forbearance Agreement, the Loan Agreement or the other Loan Documents
or any of the instruments or agreements referred to therein, as the same may be
amended from time to time.


Section 8.     Amendments, Consents, Etc. This Amendment may not be amended or
modified, nor may any of its terms be modified or waived, except by a written
instrument signed by the Lender. In any instance where the consent or approval
of the Lender may be given or is required, or where any determination, judgment
or decision is to be rendered by the Lender under this Amendment or the
Forbearance Agreement, the granting, withholding or denial of such consent or
approval and the rendering of such determination, judgment or decision shall be
made or exercised by the Lender in its sole and absolute discretion.


Section 9.     Payment of the Lender's Fees and Expenses. Without limiting the
terms and agreements under the Loan Documents, including without limitation
Section 8.03(b) of the Loan Agreement, Section 12.1 of the Mortgage and Section
7(b) of the Security Agreement, the Borrower hereby agrees that it shall pay the
Lender's fees and shall reimburse the Lender for all reasonable costs and
expenses (including reasonable attorneys' fees) it has incurred to date and
during the Forbearance Period including, without limitation, costs and expenses
incurred in connection with the preparation and negotiation of this Amendment.




--------------------------------------------------------------------------------




Without limiting the foregoing, the Borrower hereby acknowledges and agrees that
all such costs and expenses shall constitute Obligations, and the Lender may,
but need not, use the funds on deposit in the Debt Service Reserve or Additional
Improvements Escrow to pay for such costs and expenses.


Section 10.     Release of the Lender. The Borrower hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, counterclaims, demands or causes
of action of any kind, nature or description, whether arising in law or equity
or upon contract or tort or under any state or federal law or otherwise, which
the Borrower has had, now has or has made claim to have against the Lender or
such other person or entity for or by reason of any act, omission, matter, cause
or thing whatsoever arising out of or in connection with the Obligations or the
Loan Documents, the Forbearance Agreement or any document, correspondence,
agreement or instrument related hereto or thereto, from the beginning of time to
and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured, known or unknown, liquidated, fixed
or contingent, or direct or indirect.


Section 11.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF MINNESOTA,
THE LAWS OF WHICH THE PARTIES HEREBY EXPRESSLY ELECT TO APPLY TO THIS AMENDMENT,
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY. THE PARTIES AGREE THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE, OR
ARISING OUT OF, THIS AMENDMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AMENDMENT AND THE FORBEARANCE AGREEMENT.


Section 12.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY AND
ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER
DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING AMONG THE PARTIES HERETO OR
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH
THIS AMENDMENT OR THE FORBEARANCE AGREEMENT. IT IS INTENDED THAT SAID WAIVER
SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION
OR PROCEEDINGS AMONG THE PARTIES. EACH OF THE PARTIES HEREBY WAIVES ALL RIGHTS
TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND,
NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY ANY OTHER PARTY
WITH RESPECT TO THIS AMENDMENT, THE FORBEARANCE AGREEMENT, OR ANY MATTER ARISING
THEREFROM OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.


Section 13.     Construction. The Parties hereto have participated jointly in
the negotiation and drafting of this Amendment and the Forbearance Agreement. If
an ambiguity or question of intent or interpretation arises, this Amendment and
the Forbearance Agreement will be construed as if drafted jointly by the Parties
hereto and no presumption or burden of proof will arise favoring or disfavoring
any party hereto by virtue of the authorship of any of the provisions of this
Amendment or the Forbearance Agreement. Any reference to any federal, state,
local, or foreign statute or law will be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.






--------------------------------------------------------------------------------




Section 14.     Counterparts. This Amendment may be executed in any number of
counterparts, and any or all of such executed counterparts may be delivered by
electronic transmission, each of which will be deemed an original, but all of
which, taken together, will constitute one and the same instrument.


Section 15.     Headings. The descriptive headings for the Sections of this
Amendment are inserted for convenience only and shall not define or limit any of
the terms or provisions hereof.


Section 16.     References. All references in the Forbearance Agreement or the
Loan Documents to the “Forbearance Agreement” shall be deemed to refer to the
Forbearance Agreement as amended hereby.


Section 17.     Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the Borrower, the Lender, and their respective
successors and assigns. The Borrower may not assign this Amendment, the
Forbearance Agreement or any of its rights, interests, or obligations hereunder
or thereunder without the prior written consent of the Lender.


Section 18.     Severability. Any provision of this Amendment that is held to be
illegal, invalid or unenforceable in any jurisdiction, will, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof, and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.


Section 19.     Entire Agreement. This Amendment, together with the Forbearance
Agreement and the documents referred to herein and therein, constitute the
entire agreement among the Parties hereto related to the matters described
herein or therein, and supersede any prior understandings, agreements, or
representations by or among the Parties, whether written or oral, to the extent
they relate in any way to the subject matter hereof or thereof.


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered by their respective proper and duly authorized officers as of the
day and year first above written.


 
SOY ENERGY, LLC
 
 
 
By: /s/ Jeffrey N. Oestmann
 
Name: Jeffrey N. Oestmann
 
Title: President and CEO
 
 
 
OSM-REO FF, LLC
 
 
 
By: /s/ Michael J. Karber
 
Name: Michael J. Karber
 
Title: Authorized Representative





